Title: To George Washington from Valentine Crawford, 25 May 1774
From: Crawford, Valentine
To: Washington, George

 

Dear Colo.
Jacobs Creek [Pa.] May 25th 1774

I Embracs this oppertunity by the Exprass that Coneley Sent to govener to Let you Know all your Sarvents is well and None Run a way.
from Everey acounts Capt. Coneley Can get from the Enden towns they are determed for ware and Coneley has Sent to all the inhabetance of Monongulah to Let them no there is a Large Numbr of the Shanee Indens Left there towns in order to Cut of the frounte⟨er⟩ Inhabetance which has Elarmed the people of our Neabourhood So Much that they are Moving over the Mountains verey fast but I have with the Esistance of Som of your Carpenters and Sarvents Built a verey Strong Block house and the Neabours what few of them are Not Run away is Joynd Me and we are a building of a Stockade Fort att My House and mr Simson and his Neabours is begun to Build a fort att your Botom and we Live in hopes that we Can Stand our ground tell we Can get Som Esistance from be Low I Expect My Son back Everey our from you with orders what I must doe tell then I am Much att a Loss what to doe with your people and goods I[n] Case I am ablige to Move what Must [I] doe with your Nails and goods as it will be hard to get Carages to breng them over the Mountains again So I should be glad you will Send Me a Letter by the Express as I Expect you will Recve this in Williams burge and with have an oppertunity to Send Me back an answer Emedently by the Express who Careys this and if aney thing More acurs you Can write Me Sence the Letters I Sent you by My Son So I am your Most Hble Sarvt

Vale: Crawford

